Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mark Pratt, Registration No. 45,794 on 08/01/2022.

The claims have been amended as the following:

1-5.  (Cancelled)  

6.  (Currently Amended)  A case display apparatus, comprising:
	at least one memory configured to store a program; and
	at least one processor configured to execute the program and control the case display apparatus to:
	generate display information displayed on a display device, including display information associated with a first tomographic image set and a second tomographic image set;
	perform position registration by determining images in the second tomographic image set having a highest correlation to images in the first tomographic image set;
	when the display information includes a first tomographic image, receive an image movement instruction including identification information and a displacement amount, the identification information indicating a slice position shift or an image capture time shift, wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction;
	when the identification information specifies that the slice position shift is to be performed, determine a second tomographic image at a destination of the slice position shift from the first tomographic image set including the first tomographic image, based on a position movement amount corresponding to the displacement amount, the first tomographic image set being a first plurality of tomographic images;
	when the identification information specifies that the image capture time shift is to be performed, select, by an image capture time selector, a third tomographic image from the second tomographic image set, the second tomographic image set being a second plurality of tomographic images, a target person of the first tomographic image and target persons of the second tomographic image set being identical, examination portions captured in the first tomographic image set and examination portions captured in the second tomographic image set being identical, a modality for the first tomographic image and modalities for the second tomographic image set being identical, and image capture times of the first tomographic image set and image capture times of the second tomographic image set being different, the third tomographic image selected from the second tomographic image set having a highest correlation with the first tomographic image from the first tomographic image set, an image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on a time movement amount corresponding to the displacement amount, wherein the difference between the image capture time of the third tomographic image and the image capture time of the first tomographic image is proportional to the displacement amount; and
	read out the second tomographic image or the third tomographic image from an image storage device, and that gives a read out tomographic image to the display information generator;
	add importance information to a part of tomographic images stored in the image storage device,
	and whenthe identification information specifies that the image capture time shift is to be performed and there is a fourth tomographic image added with the importance information indicating that the fourth tomographic image is an important image between the first tomographic image and the third tomographic image, read out the fourth tomographic image with the importance information from the image storage device for display instead of the third tomographic image the image capture time selector

7.  (Previously Presented)  The case display apparatus according to claim 6, wherein the at least one processor is further configured to:
	read out, from the image storage device, a plurality of tomographic images from the first tomographic image set and the second tomographic image set that are identical in terms of the target person, the examination portion, and the modality but that are different in terms of the image capture time; and
	detect a rate of change with time in a lesion region by performing image processing for each of the plurality of tomographic images from the first tomographic image set and the second tomographic image set, and make a determination such that if the rate of change with time is greater than a predetermined threshold value, determine a tomographic image including the lesion region as an important image.

8.  (Previously Presented)  The case display apparatus according to claim 6, wherein the at least one processor is further configured to:
	record a viewing history of each tomographic image stored in the image storage device; and
	determine an important image according to the viewing history.

9.  (Previously Presented)  The case display apparatus according to claim 6, wherein the at least one processor is further configured to add importance information to a tomographic image stored in the image storage device in accordance with an operation input by a user.

10-11.  (Cancelled)  

12.  (Currently Amended)  A method of displaying case data with a computer, comprising:
	generating display information displayed on a display device, including display information associated with a first tomographic image set and a second tomographic image set;
	perform position registration by determining images in the second tomographic image set having a highest correlation to images in the first tomographic image set;
	when the display information includes a first tomographic image, receiving an image movement instruction including identification information and a displacement amount, the identification information specifying a slice position shift or an image capture time shift to be performed, wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction;
	when the identification information specifies that the slice position shift is to be per formed, determining, based on the amount of the position shift corresponding to the displacement amount, a second tomographic image at a destination of the slice position shift from a first tomographic image set that is a first plurality of tomographic images including the first tomographic image;
	when the identification information specifies that the image capture time shift is to be performed, determining, by an image capture time selector, a third tomographic image from the second tomographic image set that is a second plurality of tomographic images that are identical to the first tomographic image in terms of a target person, examination portions, and a modality but that are different from the first tomographic image set in terms of an image capture time, the third tomographic image selected from the second tomographic image set having a highest correlation with the first tomographic image from the first tomographic image set, the image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on an amount of the image capture time shift corresponding to the displacement amount, wherein the difference between the image capture time of the third tomographic image and the image capture time of the first tomographic image is proportional to the displacement amount;
	reading out the second tomographic image or the third tomographic image from an image storage device and newly generating display information including a read-out tomographic image; and
	determining one or more tomographic images stored in the image storage device are important images; 
	wherein importance information is added to the one or more tomographic images stored in the image storage device to indicate that the one or more tomographic images are the important images,
	and wherein when the identification information specifies that the image capture time shift is to be performed and there is a fourth tomographic image added with the importance information indicating that the fourth tomographic image is an important image between the first tomographic image and the third tomographic image, the fourth tomographic image with the importance information is read out from the image storage device for display instead of the  determined by the image capture time selector.

13.  (Currently Amended)  A storage medium including a control program stored therein to control a device including a processor to execute a case displaying process including displaying case data,
	the storage medium being a computer-readable non-transitory storage medium, the case displaying process comprising:
	generating display information displayed on a display device, including display information associated with a first tomographic image set and a second tomographic image set;
	perform position registration by determining images in the second tomographic image set having a highest correlation to images in the first tomographic image set;
	when the display information includes a first tomographic image, receiving an image movement instruction including identification information and a displacement amount, the identification information specifying a slice position shift or an image capture time shift to be performed, wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction;
	when the identification information specifies that the slice position shift is to be per formed, determining, based on the amount of the position shift corresponding to the displacement amount, a second tomographic image at a destination of the slice position shift from a first tomographic image set that is a first plurality of tomographic images including the first tomographic image;
	when the identification information specifies that the image capture time shift is to be performed, determining, by an image capture time selector, a third tomographic image from the second tomographic image set that is a second plurality of tomographic images that are identical to the first tomographic image in terms of a target person, examination portions, and a modality but that are different from the first tomographic image set in terms of an image capture time, the third tomographic image selected from the second tomographic image set having a highest correlation with the first tomographic image from the first tomographic image set, the image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on an amount of the image capture time shift corresponding to the displacement amount, wherein the difference between the image capture time of the third tomographic image and the image capture time of the first tomographic image is proportional to the displacement amount;
	reading out the second tomographic image or the third tomographic image from an image storage device and newly generating display information including a read-out tomographic image; and
	determining one or more tomographic images stored in the image storage device are important images; 
	wherein importance information is added to the one or more tomographic images stored in the image storage device to indicate that the one or more tomographic images are the important images,
	and wherein when  the identification information specifies that the image capture time shift is to be performed and there is a fourth tomographic image added with the importance information indicating that the fourth tomographic image is an important image between the first tomographic image and the third tomographic image, the fourth tomographic image with the importance information is read out from the image storage device for display instead of the determined by the image capture time selector.


The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 6, 12, and 13 when taken in the context of the claims as a whole.
In addition to the applicant’s arguments/remarks submitted on 05/12/2022, at best the prior arts of record disclose, specifically for claim 6: 
Fram (US 9323402 B1) teaches: A case display apparatus, comprising: at least one memory configured to store a program; and at least one processor configured to execute the program and control the case display apparatus to (Fram Figs. 1-29; col. 4 [line 31], col. 8 [line 44]): generate display information displayed on a display device, including display information associated with a first tomographic image set and a second tomographic image set (Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], col. 9 [line 17]); perform position registration by determining images in the second tomographic image set having a highest correlation to images in the first tomographic image set (Fram Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], col. 10 [line 31], col. 10 [line 49],; col. 17 [line 10], col. 11 [line 34], col. 11 [line 61] – col. 12 [line 11], col. 19 [line 19]); when the display information includes a first tomographic image, receive an image movement instruction including identification information and a displacement amount, the identification information indicating a slice position shift or an image capture time shift, wherein there is no medical image except the first tomographic image being displayed on the display when a user gives the image movement instruction (Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], col. 9 [line 17], col. 11 [line 7]); when the identification information specifies that the slice position shift is to be performed, determine a second tomographic image at a destination of the slice position shift from the first tomographic image set including the first tomographic image, based on a position movement amount corresponding to the displacement amount, the first tomographic image set being a first plurality of tomographic images (Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], col. 9 [line 17], col. 10 [line 4], col. 16 [line 54], slices); col. 11 [line 7], col. 13 [line 39], col. 16 [line 54]); when the identification information specifies that the image capture time shift is to be performed, select a third tomographic image from the second tomographic image set, the second tomographic image set being a second plurality of tomographic images (Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], col. 9 [line 17], col. 10 [line 4], col. 16 [line 54], col. 11 [line 7], col. 11 [line 61] – col. 12 [line 11], col. 21 [line 58]), a target person of the first tomographic image and target persons of the second tomographic image set being identical, examination portions captured in the first tomographic image set and examination portions captured in the second tomographic image set being identical, a modality for the first tomographic image and modalities for the second tomographic image set being identical, and image capture times of the first tomographic image set and image capture times of the second tomographic image set being different (Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], col. 11 [line 61] – col. 12 [line 11], col. 21 [line 58], col. 10 [line 49], col. 11 [line 7], col. 11 [line 61] – col. 12 [line 11]), the third tomographic image selected from the second tomographic image set having a highest correlation with the first tomographic image from the first tomographic image set (Figs. 1-29; col. 9 [line 63] – col. 10 [line 3], col. 10 [line 31], col. 10 [line 49], col. 17 [line 10], col. 11 [line 34], col. 11 [line 61] – col. 12 [line 11]), an image capture time of the third tomographic image being shifted from an image capture time of the first tomographic image based on a time movement amount corresponding to the displacement amount, wherein the difference between the image capture time of the third tomographic image and the image capture time of the first tomographic image is dependent on the displacement amount (Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], col. 9 [line 17], col. 11 [line 7], col. 11 [line 61] – col. 12 [line 11], 21 [line 58]); read out the second tomographic image or the third tomographic image from an image storage device, and that gives a read out tomographic image to the display information generator (Figs. 1-29; col. 10 [line 60] – col. 11 [line 6], [line 17], col. 10 [line 4], col. 16 [line 54], slices, col. 11 [line 7], col. 11 [line 61] – col. 12 [line 11]); and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image (Figs. 1-2; col. 9 [line 63] – col. 10 [line 3], col. 10 [line 31], col. 10 [line 49], col. 17 [line 10], col. 11 [line 34], and col. 11 [line 61] – col. 12 [line 11], col. 21 [line 58], col. 10 [line 60] – col. 11 [line 6])
Yeluri (US 20090132279 A1) teaches add importance information to a part of tomographic images stored in the image storage device (Figs. 1-3; [0023], [0034], [0027], [0045], [0048]), and when in a tomographic image set identical to the first tomographic image in terms of the target person, the examination portion, and the modality, add a fourth tomographic image with the importance information between the first tomographic image and the third tomographic image, and read out the fourth tomographic image from the image storage device instead of a tomographic image determined by the image capture time selector (Figs. 1-3; [0015], [0017], [0020-0024] [00049-0053]) 
Barnett (US 20110234504 A1) teaches wherein the difference between the image capture time of the third image and the image capture time of the first image is proportional to the displacement amount (Figs. 1-7; [0036-0050])
In addition to the applicants arguments/remarks submitted on 05/12/2022, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 6, 12, and 13 as a whole.
Thus, claims 6-9, 12, and 13 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143